i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-10-00011-CV

           HEARST NEWSPAPERS, LLC D/B/A SAN ANTONIO EXPRESS-NEWS,
                     Robert Rivard, Bob Richter and Steve Quintana,
                                      Appellants

                                                     v.

                                                Harry PAGE,
                                                  Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-07082
                                Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 31, 2010

REINSTATED AND DISMISSED

           On March 2, 2010, upon the parties’ joint request, this court abated this appeal to permit the

parties to finalize their settlement. Appellants have filed a motion to dismiss this appeal stating that

all issues have been settled and requesting that this court dismiss the appeal. The motion contains

a certificate of service to appellee, who does not oppose the motion. Therefore, we reinstate the
appeal, grant the appellants’ motion, and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs

of the appeal are taxed against the party who incurred same.

                                                       PER CURIAM




                                                 -2-